Citation Nr: 0623076	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1963 to July 1967, including service in the 
Republic of Vietnam from October 1965 to September 1966.  He 
also had extensive service in the Army Reserve from which he 
retired in March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas which denied the veteran's claim of 
entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.    

This case was remanded by the Board in May 2005 for further 
procedural development.  This was accomplished, and in 
February 2006 the VA Appeals Management Resource Center 
issued a supplemental statement of the case which continued 
to deny the veteran's claim.  The case has been returned to 
the Board for further appellate proceedings.

Issue not on appeal

In June 2005, the Board denied that new and material evidence 
had been received to reopen the veteran's previously-denied 
claim of entitlement to service connection for hypertension 
on a direct basis.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).  Accordingly, the issue of 
entitlement to service connection for hypertension on a 
direct basis will not be addressed in this opinion.


FINDING OF FACT

It is not shown that the veteran's hypertension was caused or 
aggravated by his service connected diabetes mellitus. 


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of diabetes mellitus and was not aggravated by his 
diabetes mellitus.  38 C.F.R. §3.310 (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in letters from the 
AMC dated June 16, 2005 and December 8, 2005, which 
specifically detailed the evidentiary requirements for the 
veteran's secondary service connection claim.  The veteran 
was advised in the December 2005 letter that the evidence 
must show "your service-connected disability either caused 
or aggravated your additional disability."  The Board notes 
that there are other prior-dated VCAA letters of record.  
However, these letters concern the issue of direct service 
connection which, as detailed in the Introduction above, is 
not currently on appeal.  Accordingly, these prior-dated 
letters are of no consequence to the current appeal and will 
be discussed no further herein.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2005 and December 2005 letters.  Specifically, the veteran 
was advised in the December 2005 letter that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  

With respect to private treatment records, the December 2005 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Both 
letters included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and asked in the letters that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  The December 2005 letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis in original].  The veteran 
was also advised in the December 2005 VCAA letter that a VA 
examination was being scheduled with respect to his claim 
[such was accomplished in December 2005].

The Board notes that the June 2005 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us . . . . Please provide us 
with any evidence or information you may have pertaining to 
your claim."  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in September 2003.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which directs that VCAA notice must be sent prior 
to adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the June 2005 and December 2005 VCAA letters and his claim 
was readjudicated in the February 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot as the RO's denial of 
secondary service connection for the veteran's hypertension 
is being upheld in this decision.  In other words, any lack 
advisement as to the rating to be assigned or the effective 
date is of no impact because service connection is being 
denied.  The veteran's claim of entitlement to service 
connection was denied based on the absence of element (3), a 
connection between the veteran's service (or in this case, 
service-connected disability) and the disability for which he 
is seeking service connection.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element and it is also 
noted that his representative has advanced argument on this 
element.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private treatment of the veteran.  The veteran was 
provided with a VA medical examination in December 2005, the 
results of which will be referred to below.  The report of 
the VA examiner reflects that the examiner recorded the 
veteran's past medical history, noted his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran declined the option of a personal hearing on his 
April 2004 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

With respect to Wallin element (1), medical evidence of a 
current disability, there are numerous competent diagnoses of 
hypertension of record.  Private laboratory testing results 
in October 1993 and July 1994, along with the reports of the 
veteran's July 1994 Army Reserve medical examination and 
December 2005 VA examination, confirm the presence of 
hypertension.  Accordingly, Wallin element (1) is satisfied 
for the claim.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
diabetes mellitus.  Wallin element (2) is accordingly 
satisfied for the claim.  [The Board observes in passing that 
the veteran is also service-connected for residuals of 
carcinoma of the prostate; however, the veteran's current 
claim concerns only the service-connected diabetes mellitus].

Therefore, the heart of the analysis will focus on crucial 
Wallin element (3), medical nexus.  The Board notes that with 
respect to Wallin element (3), the question presented, i.e. 
the relationship, if any, between the veteran's claimed 
hypertension and his service-connected diabetes mellitus, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The competent medical evidence of record indicates that there 
is no relationship between the veteran's hypertension and his 
service-connected diabetes mellitus.  Specifically, the 
December 2005 VA examiner opined that the veteran's 
hypertension was "not secondary to diabetes."  The VA 
examiner compared the onset of hypertension (noted to be 
around 1984-1986) with the onset of diabetes mellitus in 1999 
and pointed out that the veteran's hypertension "predates 
diabetes by over a decade," therefore making it impossible 
for service-connected diabetes to have caused the veteran's 
current hypertension.  This latter finding is supported by 
the evidence in the claims folder.  In letters dated in 
August 1999, July 2000 and November 2000, D.M.H., M.D., 
indicated in that the veteran's diabetes mellitus had its 
onset in October 1999, eleven years subsequent to the 
veteran's first elevated blood pressure readings in 1988 and 
eight years subsequent to the veteran's use of medication to 
control hypertension.

The December 2005 VA examiner also addressed the possibility 
of secondary service connection based on aggravation of the 
hypertension by the diabetes mellitus.  See Allen, supra.  He 
specifically noted that the veteran's diabetes was well-
controlled and went on to state that: "to opine whether his 
diabetes aggravated his essential hypertension would require 
speculation."  Indeed, no competent medical evidence 
supporting the veteran's assertions has been provided.  The 
veteran's representative argues this speculative opinion is 
equivalent to saying hypertension was "as likely as not" 
aggravated by diabetes mellitus.  See the June 2006 
Appellant's Brief, page 3.  This argument, however, is not 
persuasive.  The Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the evidence is against a finding of secondary 
service connection based on aggravation.

The veteran's representative also argues that the Court's 
findings in "Hensley" indicate that "should [hypertension] 
not be secondary to service-connected diabetes mellitus type 
II, it would most certainly at least be aggravated by it."  
See the April 2004 Statement of Accredited Representative in 
Appealed Case.  The Board presumes the representative is 
referring to the case of Hensley v. Brown, 5 Vet. App. 155 
(1993), which deals with aggravation of pre-existing 
conditions for purposes of direct service connection.  See 
38 C.F.R. §§ 3.304, 3.306 (2005).  However, in the instant 
case, the veteran does not submit that hypertension pre-dated 
service and was aggravated thereby as was the case in 
Hensley.  In any event, as detailed in the Introduction 
above, the issue of direct service connection from service 
has already been denied and is not currently before the 
Board.  Instead, the current appeal concerns relating a 
disability first demonstrated subsequent to service to an 
already service-connected disability.  As discussed above, 
the evidence is against the veteran's claim that his 
hypertension was either caused or aggravated by his service-
connected diabetes mellitus.  Accordingly this argument of 
the veteran's representative is also not persuasive. 

There is no competent medical evidence in support of the 
veteran's claim.  To the extent that the veteran himself 
believes that there is a medical nexus between his current 
hypertension and his service-connected diabetes mellitus, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to provide 
diagnoses or opinions on medical matters such as the cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim by him are not competent medical evidence and 
do not serve to establish a medical nexus.  

The Board does not doubt the veteran's sincerity in pursuing 
this claim.  However, his assertions are outweighed by the 
competent medical evidence of record.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].  The veteran was 
accorded ample opportunity to secure and present medical 
nexus evidence in his favor; he did not do so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

Accordingly, Wallin element (3), a nexus between his 
hypertension and service-connected diabetes mellitus has not 
been met, and the veteran's claim fails as the preponderance 
evidence is against his claim. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension as secondary to service-connected diabetes 
mellitus.  Though the veteran's representative has pointed to 
the December 2005 VA examiner's opinion regarding aggravation 
as placing the medical evidence in relative equipoise, as 
detailed above the opinion is speculative and therefore does 
not constitute competent medical evidence.  Therefore, while 
mindful of the assertions of the veteran's representative, 
the evidence is not in equipoise because the preponderance of 
the evidence is against the claim.  The benefit sought on 
appeal is accordingly denied.





ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


